Johnson, J.
This was a proceeding in partition brought in the court of common pleas of Hamilton county by the defendant in error against the plaintiffs in error.
In the petition the plaintiff alleged that he has a legal right to and is seized in fee simple of an undivided 1/48 of certain tracts of real estate in the city of Cincinnati, which are fully described in the petition.
Substantially the same allegations as to the matter in which the interests of the different parties were acquired in the real estate are made as were made in the petition in the case of Rawson v. Brown, No. 17206, this day decided, but the interests of the parties in the real estate are slightly different than in that case.
The pieces of real estate described in the petition in this case are subject to leases for 99 years, renewable forever, with the option to the lessee to purchase for stipulated sums.
A motion to dismiss the action for want of jurisdiction over the subject-matter was made in the com-*549moD pleas court and overruled, and decree for partition was thereafter entered by the court. On appeal to the court of appeals that court entered a. similar decree, and subsequently made an entry on its journal certifying that the judgment agreed upon was in conflict with the decision and judgment rendered by the Fourth Appellate District of Ohio in the case of Fleming v. Minx, 4 Ohio App., 406, and, therefore, certified the case to this court for review and final determination.
The issue was thus presented to the court as to whether the heirs and devisees of a lessor who are entitled to the rents of real estate accruing from time to time under a lease executed by him for 99 years, renewable forever, with the option to lessee to purchase after 25 years, are entitled to partition under the laws of Ohio.
It presents the same legal questions as were presented in the case of Rawson v. Brown, ante, 537, this day decided, and for the reasons given in the opinion of the court in that case the judgments of the courts below in this case will be affirmed.

Judgments affirmed.

Marshall, C. J., Hough, Wanamaker, Robinson and Matthias, JJ., concur.
Jones, J., took no part in the consideration or decision of the case.